INDICTMENT for a misdemeanor. Boggs persuaded M'Gill to steal, and deliver to him, a conveyance for 100 acres of land executed by Henry Shaver to his son and daughter. This land was part of a larger trail, of which Shaver had been possessed, under allocation or a Virginia certificate. He intended this hundred acres as a provision for his two children; and having sold the rest to Boggs, he conveyed the location or certificate to him, that he might take a patent for the whole in his name, and took an article or bond on Boggs, to convey this hundred acres to his children, after he obtained the patent for the whole. They were convicted.
The court suggested, that it might be useful, if Boggs having the title to this land, should before sentence, execute a conveyance to the son and daughter of Shaver. He did so—and judgment was given.